Title: To George Washington from Colonel Theodorick Bland, 31 August 1778
From: Bland, Theodorick
To: Washington, George


          
            Sr
            Petersbgh [Va.] Augt 31st 1778
          
          When yr order dated White Plains Augt 3d reached me, I was in Williamsburgh, whither I
            had gone to make application, to the Governor & Council for such horses Arms
            & accoutrements as had been furnished for Genl Nelsons Corps, which had now
            become useless to them by their being disbanded; An order for which I obtaind.
            Immediately on the receipt of yrs I repaird to this place to put every thing in a
            condition, to comply with your commands as speedily as possible, I (with some of  the officers) have however been so unfortunate as to be attacked with
            the fever and Ague, which will necessarily retard our march; but altho I did not receive
            yr Favor untill the 24th of August I am in hopes I shall be able to set off the whole
            party tomorrow or next day at furthest, and shall march them with all possible
            expedition to Camp. I need not Recount to you Sr the Innumerable, matters that I have to
            adjust here in the Course of the great and various transactions that have been for some
            time past under my direction nor the Embarrasment under which I labour, on account of my
            being streighten’d for money, and the necessity of either continuing to purchase on
            credit or remaining Idle on expences with the whole party for some time past. My
            departure on that acct occasions no small uneasiness to those of whom I have purchased
            many Articles, & not less to me, who have pawnd my Credit. I have however left
            Capt. Lewis, to see to the finishing of The Accoutrements, and to discharge the Various
            debts for Horses &c. which I must leave unpaid. And as yr Excellency some time
            ago recommended to me to have respect to recruitg a troop for that Gentn I have left
            Cornet White who will probably belong to that troop, & a serjeant with a few men
            as well to assist him in that business. as, to bring up such men & horses as may
            not be fit to march. Capt. Lewis is at present
            unfortunately ill at home I have expected him here two days past, but have been
            disappointed. this will I fear prevent my setting off with the party, but shall not
            prevent my overtaking them on their march if my own health will suffer me, I hope soon
            again to Join the Army & am in the mean time with the greatest respect Yr Excy’s
            Most obedt & very H. Sert
          
            Theok Bland
          
        